Cowin, J.
(dissenting). It appears to me that the court has conflated standing with what is necessary to prevail on the merits of the claim. “To have standing in any capacity, a litigant must show that the challenged action has caused the litigant injury.” Slama v. Attorney Gen., 384 Mass. 620, 624 (1981). That is, the plaintiff must demonstrate that the statute has caused him some “legally cognizable injury.” Animal Legal Defense Fund, Inc. v. Fisheries & Wildlife Bd., 416 Mass. 635, 638 (1993).
General Laws c. 140, § 185D, creates a right in the buyer to purchase a ticket from the ticket reseller at a legally defined price. The court admits that the plaintiff need not actually purchase a ticket to qualify. Here, the plaintiff alleges that he was ready, willing, and able to purchase a lawfully priced ticket, and was rebuffed because he refused to consent to an allegedly unlawful premium. I fail to see what more is required for the plaintiff to establish that he occupies a^place within the zone of protection that the statute was adopted to enforce. Id.
In contrast, the court demands that, in order to obtain standing, the plaintiff must show in advance that he will win the case. “[Pjroof of standing, normally a threshold issue . . . *621requires essentially a prima facie case.” Ante at 619-620. The court justifies this departure from our normal standing rule because of the purported complexity of determining the amount of fees a ticket reseller may legitimately charge. Id.
To the extent that it matters, the complexities the court perceives do not appear to me as particularly complex. The statute recognizes that a reseller may incur additional costs in regard to a given transaction, such as delivery charges, or that it may provide additional services to the customer, such as financing the ticket purchase.1 In such instances, the reseller may lawfully increase its charges to the customer accordingly. Without attempting to decide the issue in this dissent, it may well be that these considerations are in the nature of affirmative defenses that would have to be proved by the defendant. Even if that were not the case, they have no relevance to standing issues: rather, they relate to a determination regarding the lawful price of the ticket in various circumstances. Thus, while these factors may influence the outcome on the merits, they cannot logically be transferred to the standing inquiry, and I respectfully dissent.

General Laws c. 140, § 185D, provides in relevant part: “[A] price in excess of the above maximum [two dollars in excess of the ticket price] shall not be deemed in violation of this section if the amount in excess ... is solely attributable to service charges. . . . The imposition of a fee . . . for customers purchasing tickets other than by immediate payment therefor in cash .- . . shall not be deemed a violation of this section.”